Citation Nr: 1025447	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the Veteran's countable income is excessive for purposes 
of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel











INTRODUCTION

The Veteran had active service from November 1970 to July 1973. 

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal of a March 2008 decision of the Togus, Maine, regional 
office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's countable income exceeds the applicable maximum 
annual pension rates (MAPRs) for the time period in question.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of 
improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  However, the VCAA 
does not apply to all types of claims.  For example, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the waiver 
of recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, 
the statute at issue in this appeal is not found in Chapter 51.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this particular claim, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Nonetheless, in the September 2008 statement of the case, and the 
July 2009 supplemental statement of the case, the RO provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate his claim, as well as what information and 
evidence he needed to submit.  He has had ample opportunity to 
respond to this notification, and indeed did submit additional 
evidence after receiving the statement of the case.  Under these 
circumstances, even if VCAA were held to apply, the Board finds 
that any deficiency in providing notice pursuant to the VCAA is 
harmless error.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a Veteran of a 
period of war who is permanently and totally disabled from non-
service-connected disability not the result of the Veteran's 
willful misconduct.  Basic entitlement exists if, among other 
things, the Veteran's income is not in excess of the applicable 
maximum allowable pension rate specified in 38 C.F.R. § 3.23, as 
changed periodically and reported in the Federal Register.  See 
38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The maximum annual 
pension rate (MAPR) is periodically increased from year to year.  
38 C.F.R. § 3.23(a).  The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income of 
the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In 
addition, payment of a Veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of the 
Veteran, the Veteran's spouse, and the Veteran's children.  38 
U.S.C.A. § 1522(a); 38 C.F.R. §§ 3.262, 3.274.

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included except 
for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 
3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security 
Administration (SSA) is not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income for 
the same 12- month annualization period to the extent they were 
paid.  38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses in excess of five percent of the 
MAPR, which have been paid.

The Veteran submitted his current claim for VA nonservice-
connected disability pension benefits in November 2007.  The 
record indicates that the Veteran lives with his wife.  They 
claim no other dependents.  The Veteran submitted his tax returns 
for 2007 and 2008 in support of his claim.  These show that the 
Veteran and his wife filed joint returns for both of these years.  
Their adjusted gross income for 2007 was $24,094 and for 2008 was 
$25,779.  The Veteran did not claim any medical expenses on a 
March 2008 VA Form 21-0516-1 Improved Pension Eligibility 
Verification Report (Veteran with No Children).  The claim was 
initially denied by the RO by a March 2008 letter on the basis of 
excessive income.  

On a May 2009 VA Form 21-527, Income-Net Worth and Employment 
Statement, the Veteran reported that he had no income.  However, 
his wife earned approximately $547 a week, which the Board notes 
is $28,444 a year.  

Effective from December 1, 2006, the MAPR for a Veteran with a 
spouse was $14,313.  Effective from December 1, 2007, the MAPR 
for a Veteran with a spouse was $14,646.  On December 1, 2008, 
the MAPR for a Veteran with a spouse became $15,493.  There was 
no cost of living increase on December 1, 2009, so this remains 
the current rate.  See 38 C.F.R. § 3.23(a) (5).  The MAPR is 
published in Appendix B of VA Manual M21-1, Part I, and is to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.

On the basis of the foregoing, the Veteran's countable annual 
income for the years 2007, 2008, and 2009 exceeds the pertinent 
MAPR for the award of VA disability pension with no dependents.  
By regulation, the Veteran's income and that of his spouse must 
be counted together.  Therefore, even though the Veteran did not 
earn any income for those years, his household income still 
exceeded the MAPR for each year.  Their household expenses are 
not excludable from his income amounts for those years because 
they do not qualify as exclusions.  The Veteran did not claim any 
unreimbursed medical expenses that could be excluded.  

Because the Veteran's income exceeds the statutory limits, he is 
not legally entitled to payment of VA pension benefits, 
regardless of his honorable wartime service.  Thus, the Veteran's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's countable income is excessive for purposes of 
nonservice-connected disability pension benefits, and his appeal 
is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


